               Case 2:20-mj-30146-DUTY ECF No. 1 filed
                                            $86$      04/03/20
                                                     'HYRQ 6FKXO]                          PageID.1 7HOHSKRQH
                                                                                                       Page 1 of
                                                                                                               8 
$2 5HY  &ULPLQDO&RPSODLQW             6SHFLDO $JHQW         .HQWRQ :HVWRQ                7HOHSKRQH  

                                         81,7(' 67$7(6 ',675,&7 &2857
                                                                IRUWKH
                                                  (DVWHUQ'LVWULFWRI0LFKLJDQ

8QLWHG6WDWHVRI$PHULFD
Y                                                                               &DVHPM
-XDQ 0DUWL]H 3DWWHUVRQ                                                                 -XGJH8QDVVLJQHG
                                                                           &DVH1R    )LOHG$W30
                                                                                       86$Y6($/('0$77(5 &03 0/: 




                                                    &5,0,1$/&203/$,17

          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI

          2QRUDERXWWKHGDWH V RI       )HEUXDU\DQG0DUFK LQWKHFRXQW\RI                 :D\QH      LQWKH
        (DVWHUQ           'LVWULFWRI      0LFKLJDQ        WKHGHIHQGDQW V YLRODWHG
                   Code Section                                            Offense Description
 86&   Q                                          5HFHLSW RI D ILUHDUP E\ D SHUVRQ XQGHU LQGLFWPHQW
 86&   Q                                          5HFHLSW RI D ILUHDUP E\ D SHUVRQ XQGHU LQGLFWPHQW




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
VHH DWWDFKHG DIILGDYLW




✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW

                                                                                           Complainant’s signature

                                                                                   .HQWRQ :HVWRQ 6SHFLDO $JHQW $7)
                                                                                            Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFHPSCZSFMJBCMFFMFDUSPOJDNFBOT
                                                                          OT

'DWH   April 3, 2020                                                                         Judge’s signature

&LW\DQGVWDWH 'HWURLW 0LFKLJDQ                                          +RQ $QWKRQ\ 3 3DWWL 8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
                                                                                            Printed name and title
    Case 2:20-mj-30146-DUTY ECF No. 1 filed 04/03/20   PageID.2   Page 2 of 8




                        AFFIDAVIT IN SUPPORT OF
                          CRIMINAL COMPLAINT

     I, Special Agent Kenton Weston, being first duly sworn, hereby depose

and state as follows:

             INTRODUCTION AND AGENT BACKGROUND

     1.    I am a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (ATF) and have been so employed since January

of 2018. I am a member of the Detroit Field Division Crime Gun

Intelligence Center (CGIC) National Ballistic Information Network

(NIBIN) enforcement group. I am a graduate of the Criminal Investigator

Training Program and the ATF Special Agent Basic Training Program at

the Federal Law Enforcement Training Center in Glynco, Georgia. During

my employment with ATF, I have conducted and/or participated in dozens

of criminal investigations involving the possession and use of firearms,

armed drug trafficking, and criminal street gangs, among other state and

federal offenses.

     2.    ATF is currently conducting a criminal investigation of Juan

Martize PATTERSON (B/M; DOB: XX/XX/1999) for violations of 18 U.S.C.

§ 922(n) (receipt of a firearm while under indictment).



                                      1
    Case 2:20-mj-30146-DUTY ECF No. 1 filed 04/03/20   PageID.3   Page 3 of 8




     3.    I make this affidavit from personal knowledge based on my

participation in this investigation, including interviews conducted by

myself and/or other law enforcement agents, communications with others

who have personal knowledge of the events and circumstances described

herein, and information gained through my training and experience. The

information outlined below is for the limited purpose of establishing

probable cause and does not contain all of the facts known to law

enforcement regarding this investigation.

                            PROBABLE CAUSE

                   THE SPRINGFIELD HD XD PISTOL

     4.    On February 12, 2020, a black Dodge Caravan bearing Florida

license plate BPXXXX was reported stolen from a carjacking in Detroit,

Michigan. Redford Police Department identified the Dodge Caravan as

being involved in a recent string of home invasions in Redford, Michigan.

     5.    On the morning of February 19, 2020, the Redford Police

Department responded to a home invasion on Sioux in Redford, Michigan,

where the suspect vehicle was reported to be a black Dodge Caravan.

While en route, officers observed a black Dodge Caravan in the area.




                                      2
   Case 2:20-mj-30146-DUTY ECF No. 1 filed 04/03/20   PageID.4   Page 4 of 8




     6.    Officers attempted to stop the Dodge Caravan, but it turned

south on Inkster Road, hit another car, and continued to drive south on

Inkster Road. Officers pursued the Dodge Caravan until it ultimately

crashed into another car and stopped on the front lawn of a house in

Detroit, Michigan.

     7.    The occupant of the other car involved in the accident

indicated the suspects fled on foot westbound through the yards. Officers

from both the Redford Police Department and the Detroit Police

Department eventually located, identified, and arrested three individuals.

Officers also saw a fourth suspect running in the area of Fenkell Avenue

and Patton Street, but the suspect evaded arrest.

     8.    When officers processed the Dodge Caravan, they located one

Springfield HD XD .40 caliber pistol bearing serial number XD5674738

from the front passenger floorboard. The firearm was reported stolen

during a February 15, 2020, home invasion in Redford, Michigan. Officers

obtained a latent print from the magazine inserted into the pistol which

matched to fingerprints on file for PATTERSON. Officers also recovered

an Apple iPhone XR cell phone from the vehicle and obtained a latent

print from the device which also matched to PATTERSON.


                                     3
    Case 2:20-mj-30146-DUTY ECF No. 1 filed 04/03/20   PageID.5   Page 5 of 8




     9.    On February 25, 2020, the Redford Police Department

obtained a felony arrest warrant for PATTERSON for Home Invasion.

               THE SPIKE’S TACTICAL ST-15 FIREARM

     10.   On March 18, 2020, the Detroit Fugitive Apprehension Team

(DFAT) and Redford Police Department located PATTERSON inside of a

stolen Nissan Ultima bearing Illinois license plate 87-XXX at the

Marathon gas station located on Telegraph Road in Detroit, Michigan.

     11.   When law enforcement approached the Nissan, the

unidentified driver of the vehicle fled east across Telegraph Road. At that

same time, law enforcement observed PATTERSON, seated in the front

passenger seat, bend down toward the floorboard before jumping over the

center console, exiting the Nissan via the driver’s door, and fleeing on foot.

     12.   Law enforcement pursued PATTERSON on foot as he ran

south on Telegraph Road, climbed over a fence, and forced entry into a

home on Woodbine Street in Detroit, Michigan. An occupant of the house

told law enforcement that an unidentified individual entered the

residence. PATTERSON eventually exited the home and law enforcement

took him into custody without incident.




                                      4
    Case 2:20-mj-30146-DUTY ECF No. 1 filed 04/03/20   PageID.6   Page 6 of 8




     13.   When law enforcement processed the Nissan, they located and

recovered one Spike’s Tactical ST-15 multi-caliber firearm bearing serial

number SCR059589, and loaded with twenty-three live rounds of .223-

caliber ammunition. The firearm was on the front passenger floorboard,

where PATTERSON had been sitting.

                         INTERSTATE NEXUS

     14.   On March 27, 2020, I provided a description of the two

aforementioned firearms to ATF Interstate Nexus Expert Special Agent

David Salazar. Based upon the descriptions, Special Agent Salazar

advised that both of the firearms are firearms, as defined under 18 U.S.C.

§ 921, and were manufactured outside of the state of Michigan after 1898,

and therefore have traveled in and affected interstate commerce.

     15.   On April 2, 2020, Special Agent Brett Brandon contacted

Spike’s Tactical Manufacturing Technical Support and Customer Service

and inquired about the manufacturing history of the aforementioned

Spike’s Tactical firearm bearing serial number SCR059589. A Spike’s

Tactical representative stated that particular firearm was shipped from

their facility on April, 9, 2018 and sold to Primary Arms in Houston,

Texas.


                                      5
   Case 2:20-mj-30146-DUTY ECF No. 1 filed 04/03/20   PageID.7   Page 7 of 8




                PATTERSON’S CRIMINAL HISTORY

     16.   I reviewed Michigan Department of Corrections (MDOC)

records, Michigan Third Circuit Court records, and a computerized

criminal history (CCH) for PATTERSON. On June 27, 2017,

PATTERSON pled guilty in the Third Circuit Court to Felony Home

Invasion–Second Degree and was sentenced to eighteen months of

probation under the provisions of the Holmes Youthful Trainee Act

(HYTA). This probationary term was extended multiple times. On June

26, 2019, PATTERNSON pled guilty in the Third Circuit Court to Felony

Weapons–Carrying Concealed (Attempt) and was sentenced to eighteen

months of probation under the provisions of HYTA. Both of these crimes

are felonies punishable by more than one year of imprisonment.

     17.   Based upon prior investigations involving the possession of

firearms by individuals sentenced under HYTA, I know that an individual

on HYTA probation qualifies as “any person who is under indictment” for

the purposes of 18 U.S.C. § 922(n). PATTERSON was on HYTA probation

on February 19, 2020, and March 18, 2020, and at the time that the

Springfield XD HD pistol was reported stolen and at the time that the

Spike’s Tactical ST-15 Firearm was placed into circulation.


                                     6
    Case 2:20-mj-30146-DUTY ECF No. 1 filed 04/03/20   PageID.8   Page 8 of 8




                                CONCLUSION

        18.   Based on the above, there is probable cause to believe that on

or about February 19, 2020, and on or about March 18, 2020, in the

County of Wayne in the Eastern District of Michigan, Juan Martize

PATTERSON, while under indictment, willfully received a Springfield HD

XD .40 caliber pistol bearing serial number XD5674738, and a Spike’s

Tactical ST-15 multi-caliber firearm bearing serial number SCR059589,

both firearms having affected interstate commerce, in violation of 18

U.S.C. § 922(n) – (Receipt of a Firearm by a Person Under Indictment).

                              Respectfully submitted,


                              ___________________________________
                              Special Agent Kenton Weston
                              Bureau of Alcohol, Tobacco, Firearms and Explosives


Sworn to and subscribed before me
and/or by reliable electronic means.



HON. ANTHONY P. PATTI
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF MICHIGAN

Date:     April 3, 2020




                                       7
